DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 29 March 2021.
Claims 4 and 8-16 are amended by the Applicant via a preliminary amendment.
Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Duplicate Claim Objection
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narrow et al (US 10808539 B2), hereafter referred to as Narrow, in view of Klasing et al (US 20090324422 A1), here after referred to as Klasing.
 Regarding Claim 1, Narrow discloses the following: 
 A turbine rotor blade (120, see FIG. 2), comprising:
a root portion (110) fixed to a rotor shaft (Col. 5, lines 42-43); and
an airfoil portion including a pressure surface, a suction surface (airfoil, pressure surface and suction surface not labeled, see Col. 4, line 65-Col. 5, line 1), and a top surface (130, 140) connecting the pressure surface and the suction surface,
wherein the top surface (130, 140) includes a leading edge region (130) located on a leading edge side and formed parallel (see Col. 5, lines 57-64) to the rotor shaft (Col. 5, lines 42-43), and a trailing edge region (140) adjacent to the leading edge region (130), and
wherein the trailing edge region (140) has an inclined surface (see FIG. 2, Col. 5, lines 57-64) inclined radially inward toward a trailing edge (124).
Narrow does not explicitly disclose the following:
with a cooling passage formed inside the airfoil portion,
However Klasing teaches the following:
a cooling passage (32, FIG. 1) formed inside (see [0041]) the airfoil portion (12);
the Examiner notes [0006] of Klasing discloses it is well known in the art to provide airfoils with internal cooling passages with the expected result of cooling the turbine blade, since the airfoil is subject to hot combustion gases during engine operation ([0034-36]).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil as disclosed by Narrow, by adding the internal cooling passage as disclosed by Klasing, with the reasonable expectation of successfully cooling the turbine blade that is exposed to hot combustion gases during engine operation (see Klasing [0034-36]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narrow et al (US 10808539 B2), hereafter referred to as Narrow, in view of Craig (US 20100043576 A1), hereafter referred to as Craig.
 Regarding Claim 17, Narrow discloses the following: 
a top surface (130, 140) of a turbine rotor blade (120, see FIG. 2) and a stationary wall surface (304, see Col. 6, lines 45-52, the Examiner notes shrouds are stationary) of a turbine (20),
wherein the top surface (130, 140) includes a leading edge region (130) located on a leading edge side (122) and formed parallel (see Col. 5, lines 57-64) to the stationary wall surface (304, see Col. 6, lines 45-52), and a trailing edge region (140) inclined such that a distance from the stationary wall surface (304, see Col. 6, lines 45-52, the Examiner notes shrouds are stationary) increases (304, see Col. 6, lines 45-52)  toward a trailing edge (124), and
The Examiner notes Narrow discloses there is a gap (305) between the radially outermost end of the tip of the blade and the shroud (304) see (Col. 6, lines 45-52).
Narrow does not explicitly disclose the following:
a tip clearance measurement method for measuring a tip clearance between a top surface of a turbine rotor blade and a stationary wall surface of a turbine,
wherein the tip clearance measurement method comprises a leading edge region measurement step of measuring a tip clearance between the leading edge region and the stationary wall surface.
However Craig teaches the following:
A tip clearance measurement method for measuring a tip clearance between a top surface of a turbine fan blade and a stationary wall surface of a turbine, ([0002-04]) utilizing a taper gauge to determining the tip clearance of each individual blade ([0004]).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade having a leading edge tip portion parallel to the engine axis and a trailing edge tip portion angled radially inward from the leading edge tip portion as disclosed by Narrow, by utilizing the taper gauge method for determining the gap between a blade tip and a turbine casing as disclosed by Craig, with the reasonable expectation of successfully measuring the gap between the blade tip and the turbine shroud. The Examiner further notes, one of ordinary skill in the art would understand the gap, or tip clearance occurs at the radially outermost tip of the blade (as evidenced by Narrow, Col. 6, lines 45-48). Since the radially outermost portion of the blade as disclosed by Narrows occurs at the leading edge tip portion (130) of the blade, applying the method of using a feeler gauge to measure the tip clearance would naturally result in the measurement step of measuring the leading edge region (130) and the stationary wall (304).

 Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narrow et al (US 10808539 B2), hereafter referred to as Narrow, in view of Craig (US 20100043576 A1), hereafter referred to as Craig, and applied to claim 17 above, and further in view of Herron et al (US 7891938 B2), hereafter referred to as Herron.
 Regarding Claim 18, Narrow and Craig disclose the following: 
The tip clearance measurement method according to claim 17, (as shown above)
Narrow and Craig do not explicitly disclose the following:
wherein the leading edge region measurement step includes measuring the tip clearance between the leading edge region and the stationary wall surface from a suction side of the turbine rotor blade.
However Herron teaches the following:
Herron teaches it is well known in the art to measure the gap (see Col. 5, lines 40-44) between both the pressure and suction sides (116, 118) of a blade tip (82) and a stationary stator shroud (72) in order to detect blade tip loss from rubs, oxidation, or erosion (see Col. 5, lines 55-57).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of measuring the leading edge gap of a blade having a leading edge tip portion parallel to the engine axis and a trailing edge tip portion angled radially inward from the leading edge tip portion as disclosed by Narrow and Craig, by utilizing the taper gauge method for determining the gap between both the pressure and suction sides of a blade tip and a turbine shroud as disclosed by Herron, with the reasonable expectation of successfully measuring the entire gap between the blade tip and the turbine shroud and thereby allowing for the detection of blade tip loss from rubs, oxidation, or erosion (Herron Col. 5, lines 55-57).
Allowable Subject Matter
Claim 3 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 4-16 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 2:
wherein, on the top surface, when P1 is a position of an intersection between the suction surface and a boundary line between the leading edge region and the trailing edge region, and P2 is a position on the suction surface at which a throat is formed between the suction surface and a trailing edge of an adjacent turbine rotor blade,
the position P1 coincides with the position P2 or is located between the position P2 and the trailing edge of the airfoil portion;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Narrow et al (US 10808539 B2) and Klasing et al (US 20090324422 A1).
Regarding Claims 2 and 4-16:
Claims 2 and 4-16 depend on Claim 2.
The Examiner notes Narrow is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action. For references which show similar blade arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745